Citation Nr: 1551045	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  14-23 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to September 1964.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Board previously considered this issue and remanded in July 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The weight of the evidence is against finding that current hearing loss began in or is related to service.

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In September 2009, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations and medical opinions for the hearing loss claim in February 2010 and October 2015.  The examinations were thorough and detailed, and the medical opinions are adequate; they considered all relevant evidence of record and provided rationale for conclusions. 

Following the remand directives, the AOJ obtained an addendum medical opinion hearing loss.  The examiner considered a research article submitted by the Veteran and issued a new opinion.  By obtaining the opinion, the RO substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Certain chronic diseases will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307.  Lay statements of continuity of symptomatology may prove service connection for those chronic diseases enumerated in 38 U.S.C.A. § 1101(3).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses but not to diagnose hearing loss or determine its cause as this requires specialized training to understand the complexities of the neurological system.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran credible as his statements were detailed and consistent.  

Following a review of the evidence, the Board determines that the criteria for service connection for hearing loss have not been met.  See 38 C.F.R. § 3.303.

First, the evidence shows current hearing loss.  The February 2010 VA examination showed hearing loss in both ears, which met VA requirements for disability.  See 38 C.F.R. § 3.385.  

Next, the evidence also shows in-service noise exposure but not hearing loss.  In the VA examination and written statements, the Veteran reported being exposed to loud airplane noise.  He stated that he worked as an aircraft crew chief and mechanic.  His DD 214 shows his military occupational specialty was helicopter mechanic.  As such, the Board finds in-service noise exposure.  The Veteran noted that he reported hearing problems in service, but service treatment records show no such complaints.  Instead, in-service examinations in February 1963 and at separation in August 1964 showed normal hearing.  

Finally, the weight of the evidence is against finding that current hearing loss is related to noise exposure in service.  Again, in-service medical records did not show any hearing loss.  The February 2010 and October 2015 examiner found that the Veteran had normal hearing in service.  The Veteran submitted a research article that concludes that hearing loss can develop many years after noise exposure if there was a temporary threshold shift or shift in hearing due to noise exposure.  In the addendum opinion, the examiner continued to conclude that the Veteran's hearing loss is less likely than not related to service and more likely occurred after leaving the service.  He noted the article and explained that in this case, there is no evidence of a temporary threshold shift or any change in hearing in service.  

Lay statements also do not support that hearing loss is related to service.  Sensorineural hearing loss is considered a chronic disease as an organic disease of the nervous system and may be proven by lay statements.  See Walker, 708 F.3d at 1331; 38 C.F.R. § 3.309; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  Here, however, the Veteran has not provided any statements detailing continuous symptoms or problems hearing through the years.  During the February 2010 examination, the Veteran reported first being aware of hearing loss around 12 to 15 years prior to the examination, or more than 30 years after separation.  Consistent with this report, December 1997 private treatment notes "hearing intact bilaterally" and the Veteran was fitted with hearing aids at VA in 2000.  Further, he had civilian noise exposure after service when he worked as a machinist for 26 years and hunted recreationally.  See February 2010 examination.  The Veteran stated that he reported hearing problems in service, but this statement is uncorroborated and insufficient to establish a nexus based on continuity of symptomatology.  Additionally, there is no credible evidence of hearing loss disability within a year of separation for presumptive service connection to apply.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran was afforded the benefit of the doubt, but the preponderance of the evidence is against service connection.  See 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for hearing loss is denied.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


